DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 5, line 1
	“claim 4” should be changed to: -- claim 1 --
2.	 In Claim 5, lines 7-8
      “the microphone device ends” should be changed to: -- the microphone ends --
3.	 In Claim 6, lines 6-7
	“the voice processing device” should be changed to: -- the hearing aid --
4.	 In Claim 7, line 6
	“the voice signal to the outside” should be changed to: -- the voice signal outside --
5.	 In Claim 11, line 1
	“claim 10” should be changed to: -- claim 7 --
6.	 In Claim 12, line 2
	“the third process” should be changed to: -- the third processor --
7.	 In Claim 13, line 1
      “claim 10” should be changed to: -- claim 7 --
8.	 In Claim 19, line 2
	“claim 18” should be changed to: -- claim 15 --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received August 17, 2022.  Claims 1-3, 5-9, 11-17, 19 & 20 have been fully considered and are persuasive. Claims 4, 10, & 18 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-3, 5-9, 11-17, 19 & 20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed August 17, 2022. Claims 1-3, 5-9, 11-17, 19 & 20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-3, 5-9, 11-17, 19 & 20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-3, 5-9, 11-17, 19 & 20 uniquely identify the distinct features a voice signal control device, voice signal control system and a voice signal control program.
The closest prior art made of record is Kim et al. (US 20140324421 A1), Li (US 20190228770 A1) and Hong et al (US 20170264987 A1).
The cited reference (Kim) teaches wherein a voice processing apparatus includes: a voice receptor configured to collect a user voice, convert the user voice into a first voice signal, and to output the first voice signal; an audio processor configured to process a sound output through a speaker to output an audio signal; a memory unit configured to store the first voice signal output from the voice receptor and the audio signal output from the audio processor; an echo cancelor configured to remove an echo from the first voice signal to generate a second voice signal; and a first controller configured to control the echo cancelor to generate the second voice signal based on the first voice signal and the audio signal stored in the memory unit.
The cited reference (Li) teaches a voice control method, device, and computer storage medium. The method comprises: in a call process, determining whether first voice information occurs (S202); upon acquiring the first voice information, acquiring second voice information (S204); and controlling, according to the second voice information, the call process (S206).
The cited reference (Hong) teaches wherein an audible device is provided. The audible device includes a battery which is rechargeable, a power management circuit configured to detect a first battery level of the battery, a wireless communication circuit configured to communicate with another audible device by wireless communication, an electronic component, and a control circuit electrically connected with the power management circuit, the wireless communication circuit, and the electronic component, wherein the control circuit is configured to: establish a connection with the another audible device by using the wireless communication circuit; receive a second battery level of the another audible device by using the wireless communication circuit; obtain a battery ratio between the first battery level and the second battery level; compare the battery ratio with at least one of a plurality of reference ratios; and control the operation of at least one of the audible device and the another audible device based the compared battery ratio.
The cited references fails to disclose a first device including a first processor having hardware; a second device including a second processor having hardware; and a third device including a third processor having hardware, wherein the first processor is configured to generate a voice signal based on collected voice and transmit the voice signal to the outside, the second processor is configured to output voice based on the voice signal, and the third processor is configured to process the voice signal generated by the first processor according to setting information of a voice output in the second device, and make the second device output voice according to the voice signal after the processing, wherein the third processor is configured to, when there is an input of the voice signal from the first device, set a mode of the voice output in the second device to a standby mode in which the second device is on standby for an input of the voice signal transmitted from the third device. As a result, and for these reasons, Examiner indicates Claims 1-3, 5-9, 11-17, 19 & 20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677